Citation Nr: 1731213	
Decision Date: 08/03/17    Archive Date: 08/11/17

DOCKET NO.  03-31 292	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1.  Entitlement to increases in the (10 percent prior to September 27, 2012, and 40 percent from that date) "staged" ratings assigned for left lower extremity peripheral neuropathy.

2.  Entitlement to increases in the (10 percent prior to September 27, 2012, and 40 percent from that date) "staged" ratings assigned for right lower extremity peripheral neuropathy.

3.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. Zobrist, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from September 1966 to
September 1969.  The ratings assigned for lower extremity peripheral neuropathy are before the Board on appeal from a September 2005 rating decision by the Phoenix, Arizona, Department of Veterans Affairs (VA) Regional Office (RO) that granted service connection and assigned 10 percent ratings, each, for right and left lower extremity peripheral neuropathy.  An interim (October 2009) rating decision continued the 10 percent ratings assigned.  The matters were previously before the Board in August 2012, when they were remanded for additional development.  Another (April 2013) interim rating decision increased the ratings to 40 percent, each, effective September 27, 2012.  As that is less than the maximum schedular rating available for such disabilities, and the Veteran has not expressed satisfaction with the ratings, the appeal of those issues continued.  AB v. Brown, 6 Vet. App. 35 (1993).  Those matters were again before the Board in August 2016, when they were remanded for additional development.  

(The August 2016 Board decision also remanded the matter of service connection for a bilateral knee disability.  A February 2017 rating decision granted service connection, resolving that matter.)

An August 2013 rating decision denied the Veteran a TDIU rating.  Although he did not file a formal notice of disagreement (NOD) with that rating decision, development conducted pursuant to the Board's August 2016 remand instructions (obtaining his Social Security Administration (SSA) disability records and granting service connection for additional disability (upon which the SSA disability grant was based)) suggests that he is unemployable due to service-connected disabilities.  Consequently, the Board finds that the matter has been re-raised as part and parcel of the increased rating claim on appeal (for any period on appeal where a total schedular rating is not in effect), and it is listed on the preceding page.  See Rice v. Shinseki, 22 Vet. App. 447, 455 (2009).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action on his part is required.


REMAND

While the Board regrets the additional delay in resolving these matters, it finds that further development is required to comply with VA's duty to assist the Veteran in the development of facts pertinent to his claims.  See 38 C.F.R. § 3.159.

The record reflects the Veteran's report that he fell while in Mexico and required treatment for a scalp laceration in Mexico and at Yuma Hospital; he has attributed that fall to his lower extremity neuropathy.  (See, e.g., March 2012 VA treatment record.)  The record also suggests that the Veteran continues to receive VA treatment for the disabilities at issue.  Records of ongoing treatment for disabilities for which increased ratings are sought are clearly pertinent (and may be critical) evidence, and must be obtained; records of additional injury resulting from the disabilities at issue are particularly relevant to the matters on appeal.  VA records are constructively of record.

Furthermore, on September 2012 VA peripheral nerves examination, the Veteran reported that he was able to walk a quarter mile with the help of a cane, but did not require a cane for shorter walks.  He reported that he mows the grass, cleans the pool, can climb stairs, and tries to walk as much as he can.  VA treatment records from April 2013 indicate that the Veteran was encouraged to exercise more to control his diabetes, which is consistent with the activity level reported in September 2012.  On August 2013 VA diabetes examination, he reported that he was unable to walk more than 200 yards, stand for 20 minutes, or climb stairs.  The examiner did not clarify whether that represents a worsening of the service-connected neuropathy since April 2013 or otherwise attempt to reconcile the apparent discrepancy between the impairment reported on August 2013 examination and the exercise recommendations/impairment level of 4 months prior.  (Notably, bilateral post-total-knee replacement (TKR) knee disabilities are also service-connected (with symptoms including pain and weakness); a governing regulation (38 C.F.R. § 4.14) prohibits compensation for the same symptoms/functional impairment under different diagnoses.)

As the TDIU claim is inextricably intertwined with the increased rating claims, consideration of that claim must be deferred at this time.

Accordingly, the case is REMANDED for the following:

1.   The AOJ should ask the Veteran to submit authorization and release forms for VA to obtain private treatment records from Yuma Hospital, from any facility that treated him in Mexico after his fall, and from any other pertinent private treatment providers.  The AOJ should secure complete records from the providers identified.  If any such records are unavailable, the Veteran should be so notified.  If he authorizes release of records, but the provider in question does not respond to AOJ's request, he should be advised that ultimately it is his responsibility to ensure private records are received.

In addition, updated records of VA treatment for the disabilities at issue must be secured for the record.

2.  After the above development is completed, the AOJ should arrange for the Veteran to be examined by a neurologist to assess the severity of his lower extremity peripheral neuropathy.  (If a neurologist is not available to examine the Veteran, he should be examined by an appropriate medical professional and his file should thereafter be forwarded to a neurologist for review and an opinion.)  The Veteran's entire record (to include this remand and all records received pursuant to the development sought above) must be reviewed by the examiner in conjunction with the examination.  Any tests or studies indicated should be completed.  Based on review of the record and interview and examination of the Veteran, the examiner should provide responses to the following:

(a) Please identify all symptoms associated with the Veteran's peripheral neuropathy of the right and left lower extremities, noting their severity, frequency, and duration.  Please distinguish, to the extent possible, symptoms associated with the Veteran's peripheral neuropathy from those associated with other disabilities, to include post-TKR bilateral knee disabilities (with lower extremity pain and weakness) and identify whether, when, and to what extent the symptoms and functional impairment due to neuropathy have worsened during the period on appeal (if such is the case).  (If symptoms/impairment found are attributable to multiple service-connected disability entities, please identify the predominant disability underlying the symptoms and impairment.)  The examiner should also note whether the Veteran's lay reports of symptoms (and their severity) are consistent with notations in treatment records.

(b) Please indicate whether the Veteran has complete or incomplete paralysis of any pertinent nerve(s) in either lower extremity; the specific nerve(s) involved should be clearly identified in the report.  If there is incomplete paralysis in any pertinent nerve of either lower extremity, the examiner should indicate whether it is mild, moderate, moderately severe, or severe with marked muscular atrophy in degree.  The examiner must explain the rationale for this assessment.

(c) Please comment on the impact the Veteran's peripheral neuropathy of the lower extremities has on occupational functioning.

The examiner must include rationale with all opinions.

3.  The AOJ should then review the record, arrange for any further development indicated with respect to the claim for a TDIU rating, and readjudicate the claims.  If any remains denied, the AOJ should issue an appropriate supplemental statement of the case, afford the Veteran and his representative opportunity to respond, and return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  
These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

